DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bates et al (US PG. Pub. 2002/0165787) in view of Lossov et al (US Patent No. 10,114,996).  Relative to claims 1-6 and 8-10, Bates discloses: an object storage and retrieval system (900)(Fig. 9), the system comprising: a computing system (see “computer-system”, “control system”, and “controller”, Ref. 202, 204) hosting a service application (Para. 0041; 0047), the computing system (“computer system”) in communication with a database (see “inventory file”, 314; Para. 0051; “database”, Para. 0121);
a plurality of storage systems (104a-104n)(Fig. 1) configured to store and dispense a plurality of physical objects (“items”), each of the plurality of storage systems (104) in communication with the computing system (“computer system”)(Para. 0047), each of the plurality of storage systems (104) having a housing (see housing of Ref. 
receive a first request (see “purchase order”, and “item request”), via the input device (110)(Fig. 1) or the interactive display (108)(Fig. 1)(Para. 0048), to dispense a first physical object (“item”) of the plurality of physical objects (Para. 0048; 0058, see step 610);
query the repository (“repository”) of the first storage system (see “local” vending machine, 104) to determine whether the first physical object (“item”) is stored (system determines whether “item is available”) in the first storage system (“local” system, Ref. 104)(Para. 0055);
in response to confirming the first physical object (“item”) is stored in the first storage system (104), dispensing the first physical object (“item is dispensed in a normal manner”)(Para. 0055);
in response to failing to confirm the first physical object is stored in the first storage tower (“item is not available”, Para. 0055), transmit a second request to the service application hosted by the computing system (“computer system”) to determine a 
execute the service application in response to receiving the second request (Para. 0056); query, via the service application, the database to determine the status of the first physical object (Para. 0055; 0060); and
transmit instructions to the first storage system (“local” Ref. 104) to render the status of the first physical object (“item”) on the interactive display (108) of the first storage system (“local” Ref. 104)(Para. 0062; 0048; customer is given item price, location/direction to remote machine);
the status can include one or more of: instructions to retrieve the first physical object at a second storage system (“remote” machine, 104)(Para. 0048), a time frame in which the first physical object will be available at the first storage system, or instructions to retrieve the first physical object (“item”) at a different location (Para. 0062; 0048, see location information); 
at least a second storage system (see another, remote Ref. 104a-104n) of the plurality of storage towers (104a-104n) is disposed adjacent to or with respect to the first storage system (Para. 0063); 
each of the plurality of storage systems (104a-104n) further includes a front storage receptacle (included behind the slot, Ref. 112) defining an opening (112); 
a user device (see input devices, 902, which may include a wireless phone, laptop, personal digital assistant, desktop, handheld computer, etc…) in communication with the computing system (Para. 0072-0073)(Fig. 9); 

the repository (“repository”) includes information associated with each physical object (“item”) stored in the respective storage system (104)(Para. 0052); based on receiving the information (see “each record” of item and price information) while each physical object (“item”) is loaded into the storage system (Para. 0080; 0081; 0052; receiving information during loading is not shown but this step is included and is designated as official notice, the information is received by the repository during loading the items into the machine).

Relative to claims 11-20, the disclosure of Bates includes: an object storage and retrieval method, the method comprising: receiving, via an input device (110) or an interactive display (108) of a first storage system (104) of a plurality of storage systems (104a-104n)(Fig. 1), a first request to dispense a first physical object (“item”) of the plurality of physical objects (Para. 0048; 0058, see step 610), each of the plurality of storage systems (104a-104n) in communication with a computing system (“computer system”)(Para. 0047), a housing (see housing of Ref. 104), shelving unit disposed with the housing, (shelving unit for storing items is inherently included inside the housing for vending machines, but is not shown), a controller (included in Ref. 302)(Fig. 3)(Para. 0051), a transport apparatus (inherently included in vending machine, 104, but not shown), the input device (110), the interactive display (108), and a repository 
querying, via the first storage system, the repository (“repository”) to determine whether the first physical object (“item”) is stored in the first storage system (determine whether item is stored in “local machine”, Ref. 104)(Para. 0055);
in response to confirming the first physical object (“item”) is stored in the first storage system (104), dispensing, via the first storage system (“local” machine, 104), the first physical object (“item”);
in response to failing to confirm the first physical object (“item”) is stored in the first storage system (local machine, 104), transmitting, via the first storage system (local machine, 104), a second request to a service hosted by the computing system (“computer system”) to determine a status of the first physical object (“item”)(Para. 0055);
executing, via the computing system (“computer system”), a service in response to receiving the second request (Para. 0062; 0048);
querying, via the service on the computing system, a database (see inventory file, 314) to determine the status of the first physical object (“item”)(Para. 0051; 0055); and
transmitting, via the service on the computing system (“computer system”), instructions to the first storage system (local, 104) to render the status of the first physical object (“item”) on the interactive display (108) of the first storage system (Para. 0048; 0062); 

at least a second storage system (see another machine, 104a-104n) of the plurality of storage systems is disposed adjacent to or with respect to the first storage system (“local” machine, 104)(Fig. 2)(see cluster of machines, Para. 0063); 
wherein each of the plurality of storage systems (104a-104n) further includes a front storage receptacle (inherently included behind Ref. 112, where items are delivered) defining an opening (112)(Fig. 1); 
in response to confirming the first physical object (“item”) is stored in the first storage system (“local” machine, 104): controlling, via the controller (included in Ref. 302)(Fig. 3) of the first storage system, the transport apparatus (inherently included but not shown) to traverse to the shelving unit (included but not shown), and pick-up the first physical object (“item”)(picking up and transporting item is inherently included in vending machine in order to dispense items to the customer through the slot, 112, Para. 0055);
controlling, via the controller (included in Ref. 302)(Fig. 3)(Para. 0051) of the first storage system (“local” machine, 104), the transport apparatus (not shown but included) to carry the first physical object (“item”) to the front storage receptacle (112)(Para. 0059);

ejecting, via the controller (included in Ref. 302) of the first storage system (local machine, 104), first physical object (“item”) from the front storage receptacle through the opening (112)(Para. 0045; 0055, ejecting the item is inherently included); 
a user device (see any Ref. 902) is in communication with the computing system (“computer system”, Para. 0072-0073); 
further comprising transmitting, via the computing system (“computer system”), the status of the first physical object (“item”) to the user device (Para. 0072-0073; 0054; for instance vending machine interacts with PDA, to give information to user); and
the repository (“repository”) includes information associated with each physical object (“item”) stored in the respective storage system (104), based on receiving the information while each physical object (“item”) is loaded into the storage system (this information about each item that is received during loading items is designated as official notice in vending machine technology).

Relative to claims 21 and 23, the disclosure of Bates includes: an object storage and retrieval system, the system comprising: a computing system hosting a service application and in communication with a database; a plurality of storage systems (104a-104n) configured to store and dispense a plurality of physical objects (“items”), each of the plurality of storage systems (104a-104n) in communication with the computing 
Bates does not expressly disclose: the storage system is a storage tower; each storage tower having an octagonal prism-shaped housing; 
a first storage system (“parcel terminal”) that is configured to: receive a first request to load a first set of physical objects into the first storage system; transmit a second request to the service application hosted by the computing system to receive authorization to load first set of physical object in the first storage system; the computing system is configured to:
execute the service application in response to receiving the second request; query, via the service application, the database to determine the authorization to load the first set of physical object; and
transmit instructions to the first storage tower to render a prompt including information associated with loading the first set of physical objects on the interactive display of the first storage system; 
wherein the computing system is configured to:
determine based on the query, a size of at least one physical object of the first set of physical objects is larger than a specified amount; and

Lossov teaches: the storage system is a storage tower (parcel terminal has “tower-shaped body”)(Fig 1a)(Col. 5, lines 53); each storage tower (parcel terminal having a “tower-shaped body”) having an octagonal prism-shaped housing (see outside housing of “tower-shaped body”)(Fig. 1a)(Col. 5, lines 49-50), the storage tower including a shelving unit (7)(Fig. 1a, 2) disposed within the housing (Col. 5, lines 58-59); the shelving unit (7) is configured store to one or more of the plurality of physical objects (Col. 5, lines 58-59), and a first storage system (“parcel terminal”) is configured to: receive a first request to load a first set of physical objects into the first storage system (Col. 6, lines 32-33; Col. 6, lines 47-50); transmit a second request to the service application hosted by the computing system (“server” and “computing device) to receive authorization to load first set of physical object in the first storage system (Col. 6, lines 45-51); the computing system (“server”) is configured to:
execute the service application in response to receiving the second request (“perform parcel loading”; Col. 6, lines 54-67); query, via the service application, the database (inherently included but not shown, see obtained data is “compared to the requirements of the terminal”) to determine the authorization to load the first set of physical object (Col. 4, lines 59-61; Col. 8, lines 45-50); and
transmit instructions to the first storage tower (“parcel terminal”) to render a prompt including information associated with loading the first set of physical objects 
wherein the computing system (“server”) is configured to:
determine based on the query, a size (at least height is measured) of at least one physical object (“parcel”) of the first set of physical objects is larger than a specified amount (Col. 8, lines 24-39); and
transmit instructions to the first storage tower (“parcel terminal”) to render instructions for storing the first set of physical objects (“parcel”) at a different location based on size of the at least one physical object (Col. 8, lines 36-41), on the interactive display (13)(Col. 8, lines 17-23; Col. 9, lines 17-21).
Lossov teaches the storage system is a storage tower; each storage tower having an octagonal prism-shaped housing; receiving a first request to load a first set of physical objects; transmitting a second request to the service application hosted by the computing system to receive authorization to load first set of physical object; executing the service application; and transmitting instructions to the first storage tower to render instructions for storing the first set of physical objects at a different location based on size, as mentioned above, for the purpose of providing an improved system and method for controlling a self-service parcel terminal, that efficiently maximizes the storage capacity of terminal, is less time-consuming for an operator to load, and requires less space (Col. 1, lines 20-30).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Bates so that the storage system is a storage tower with an octagonal prism-shaped housing with shelves; receiving authorization to load first set 

Relative to claims 3 and 13, the system of Bates in view of Lossov discloses all claim limitations as mentioned above, but does not expressly disclose: 
the first storage system (104)(Fig. 1) is configured to: receive a third request for dispensing a second physical object and a third physical object; query the repository of the first storage repository to determine whether the second and third physical objects are stored in the first storage system;
in response to confirming the second physical object is stored in the first storage system, dispensing the second physical object; and
in response to failing to confirm the third physical object is stored in the first storage system, transmit a fourth request to the service application hosted by the computing system to determine a status of the third physical object; 
the computing system is configured to: execute the service application in response to receiving the fourth request; query, via the service application, the database to determine the status of the third physical object; and
transmit instructions to the first storage tower to render the status of the third physical object on the interactive display of the storage system; 
receiving, via the first storage system, a third request for dispensing a second physical object and a third physical object;

in response to confirming the second physical object is stored in the first storage system, dispensing, via the first storage system, the second physical object; and
in response to failing to confirm the third physical object is stored in the first storage system, transmitting, via the first storage system, a fourth request to the service application hosted by the computing system to determine a status of the third physical object; 
executing, via the computing system, the service application in response to receiving the fourth request;
querying, via the service on the computing system, the database to determine the status of the third physical object; and
transmitting, via the service on the computing system, instructions to the first storage system to render the status of the third physical object on the interactive display of the storage system.
Bates in view of Lossov suggests: receiving a third request for dispensing a second physical object and a third physical object; querying the repository of the first storage repository (local 104) to determine whether the second and third physical objects are stored in the first storage system (local 104);
in response to confirming the second physical object is stored in the first storage system (local 104), dispensing the second physical object; and

the computing system (“computer system”) is configured to: execute the service application in response to receiving the fourth request; query, via the service application, the database (included in inventory file, 314) to determine the status of the third physical object; and
transmit instructions to the first storage tower to render the status of the third physical object on the interactive display (108) of the storage system (104), since the vending machines are capable of dispensing multiple items, and each vending machine (104) is configured to repeat the steps above of receiving a request for dispensing another physical object; querying the repository to determine whether the physical objects are stored in the first storage system, in response to confirming the physical object is stored in the first storage system, dispensing the physical object; and in response to failing to confirm the physical object is stored in the first storage system (local 104), transmit a fourth request to the service application to determine a status of the physical object; the computing system is configured to: execute the service application in response to receiving the request; and query, the database to determine the status of the physical object, and easily perform the steps above to process or deliver more than one item that is requested by a customer.  For instance, after a customer requests and receives a first item, or is given an indication that the item available at another machine, the customer may request another item.  The above steps 
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Bates in view of Lossov with the steps of receiving a third request for dispensing a second physical object and a third physical object; querying the repository of the first storage repository to determine whether the second and third physical objects are stored in the first storage system; and in response to confirming the second physical object is stored in the first storage system, dispensing the second physical object; and in response to failing to confirm the third physical object is stored in the first storage system, transmit a fourth request to the service application hosted by the computing system to determine a status of the third physical object, as an obvious matter of design choice based on the user’s preference.

Allowable Subject Matter
Claims 7 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.